Citation Nr: 9917049	
Decision Date: 06/21/99    Archive Date: 06/29/99

DOCKET NO.  94-10 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for postoperative 
diskectomy of the lumbar spine with sciatica and 
osteoarthritis, currently rated as 40 percent disabling.

2.  Entitlement to an increased rating for relaxation of the 
right sternoclavicular joint with post-traumatic arthritis, 
currently rated as 20 percent disabling.

3.  Entitlement to an increased (compensable) rating for 
depressive disorder, not otherwise specified, with history of 
conversion disorder (formerly psychoneurosis, conversion 
symptoms of headaches).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active military service from August 1943 to 
January 1946.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 1991 rating decision by the Winston-
Salem, North Carolina Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied  an increase in the 20 
percent evaluation assigned for postoperative diskectomy of 
the lumbar spine with sciatica and osteoarthritis, and in the 
noncompensable evaluations assigned for relaxation of the 
right sternoclavicular joint and psychoneurosis, conversion 
symptoms of headaches.  The veteran's notice of disagreement 
was received in April 1991.  A statement of the case was 
mailed to the veteran in May 1991.  The veteran's substantive 
appeal was received by the RO in October 1991.  The veteran 
testified at a hearing before a member of the Board in 
Washington, D.C. in May 1996.  In November 1996, the Board 
remanded this case to the RO for further development.

In an October 1998 rating decision, an increased rating of 40 
percent was granted for the veteran's low back disability and 
an increased rating of 20 percent was granted for the 
veteran's right sternoclavicular joint disability.  

As noted in the prior remand decision, numerous potential 
issues were raised by the veteran and his representative at 
the veteran's May 1996 hearing before the Board.  The Board 
again notes that the veteran's representative specifically 
stated an intention to limit the hearing to the three issues 
on appeal.  He further stated the veteran would raise any 
additional issues at the RO himself at a later date (see 
pages 6, 12-13 of the veteran's May 1996 hearing).  


REMAND

In the recent case of Stegall v. West, 11 Vet. App. 268 
(1998), the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") held 
that a remand by the Board imposes upon the Secretary of the 
VA a concomitant duty to ensure compliance with the terms of 
the remand.  It was further held that where the remand orders 
of the Board are not complied with, the Board errs in failing 
to insure compliance.  The Court also noted that its holdings 
in that case are precedent to be followed in all cases 
presently in remand status.  Id.  In light of the foregoing, 
this case must be remanded again for the actions set forth 
below.  

In the Board's prior remand, the Board requested that RO 
afford the veteran orthopedic, neurologic, and psychiatric 
examinations.  The RO was requested to furnish the examiners 
the relevant diagnostic codes for rating the veteran's low 
back, right sternoclavicular joint, and psychiatric 
disabilities.  The examiners were requested to report any 
findings in terms of the relevant diagnostic codes.  The 
Board currently notes that the examiners should not only have 
been provided the relevant diagnostic codes, but also the 
criteria applicable under those codes.  Also, as previously 
noted, with regard to the veteran's psychiatric disability, 
the veteran's disability must be considered by the examiner 
under both the criteria in effect prior to November 7, 1996 
and the new criteria in effect as of that date.  

The Board notes that with regard to the low back, Diagnostic 
Codes, 5292, 5293, and 5295 are for consideration.  With 
regard to the right sternoclavicular joint, Diagnostic Codes 
5201, and 5203 are for consideration.  With regard to the 
veteran's psychiatric disability, Diagnostic Codes 9400 and 
9402 under the old regulations and 9424 under the new 
regulations are for application.  

In light of the foregoing, the veteran must be afforded new 
orthopedic, neurologic, and psychiatric examinations and the 
examiners must be furnished the applicable Diagnostic Codes 
as well as the applicable rating criteria for those codes.  
In addition, as previously noted in the prior remand, the 
orthopedic examiner should consider the directives of DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

The Board notes that since this case is being remanded, all 
VA treatment records of the veteran, which are not currently 
in the claims file, should be requested and obtained.  

Lastly, the Board notes that in the Board's November 1996 
remand decision, it was noted that the veteran is service-
connected for the right sternoclavicular joint yet the 
veteran and his representative believe that he is service-
connected for the right shoulder.  The Board requested that 
the RO clarify whether the veteran is service-connected for 
the right shoulder and, if he is not, that the RO consider 
the issue of entitlement to service connection for that 
joint.  In the RO's subsequent October 1998 rating decision, 
the RO indicated that a VA examiner had indicated that the 
veteran's service-connected disability involved the right 
shoulder complex.  However, the RO did not specifically 
indicate if any right shoulder joint disability was part and 
parcel or secondary to the veteran's service-connected 
disability characterized as "right sternoclavicular joint 
with post-traumatic arthritis."  (The Board notes that the 
sternoclavicular joint is not the shoulder joint.)   The 
Board notes that the RO listed "right shoulder" as a 
nonservice-connected disability, but did not notify the 
veteran that service connection had been denied, or otherwise 
granted.  As such, the RO should again consider whether or 
not service connection is warranted or in effect for a 
disability of the right shoulder joint.  If the veteran is 
not service-connected for his right shoulder the veteran 
should specifically be notified of this action and of his 
procedural and appellate rights. 

Accordingly, this matter is REMANDED for the following 
actions:

1.  All VA records including those from 
the VA Medical Center in Richmond 
documenting medical treatment of the 
veteran's service-connected postoperative 
diskectomy of the lumbar spine, 
relaxation of the right sternoclavicular 
joint and psychoneurosis not currently in 
the claims file should be associated with 
the claims file.

2.  The RO should provide the veteran 
with the criteria of 38 C.F.R. § 3.655 
(1998).

3.  The veteran should be afforded VA 
orthopedic and neurological examinations 
to determine the current nature, extent, 
and manifestations of the veteran's 
service-connected low back disability and 
right sternoclavicular joint disability.  
The RO should furnish the examiner(s) the 
relevant diagnostic codes for rating 
these disabilities as well as the 
corresponding rating criteria.  The Board 
notes that with regard to the low back, 
Diagnostic Codes 5292, 5293, and 5295 are 
for application.  With regard to the 
right sternoclavicular joint, Diagnostic 
Codes 5201, and 5203 are for application.  
The examiner(s) should report any 
findings in terms of the relevant 
diagnostic codes and the corresponding 
rating criteria.  All indicated x-rays 
and laboratory tests should be completed.  
The claims file, to include all evidence 
added to the record pursuant to this 
REMAND, should be made available to the 
examiner(s) prior to the examinations.  
In the description of the results of this 
testing, the examiner(s) should indicate 
in degrees what normal range of motion is 
and then what the veteran's range of 
motion is.  The examiner(s) should also 
be asked to determine whether the low 
back and right sternoclavicular joint 
exhibit weakened movement, excess 
fatigability, or incoordination 
attributable to the service-connected 
disabilities; and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner(s) should 
be asked to express an opinion on whether 
pain could significantly limit functional 
ability of the low back and right 
sternoclavicular joint during flare-ups 
or when the low back and right 
sternoclavicular joint are used 
repeatedly.  It should also, if feasible, 
be portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups.  

4.  The veteran should be afforded a VA 
psychiatric examination in order to 
determine the current extent of his 
service connected psychiatric disability.  
The RO should furnish the examiner the 
relevant diagnostic codes both old and 
new as well as the corresponding rating 
criteria.  The examiner should report 
his/her findings in terms of the relevant 
diagnostic codes both old and new as well 
as the corresponding rating criteria.  
The Board notes that with regard to the 
veteran's psychiatric disability, 
Diagnostic Codes 9400 and 9402 under the 
old regulations and 9424 under the new 
regulations are for application.  All 
indicated tests, including appropriate 
psychological studies with applicable 
subscales, must be conducted.   The 
veteran's claims folder must be made 
available to, and reviewed by, the 
examiner prior to the examination. The 
examiner should specifically note that 
he/she has been provided the claims 
folder and the old and new criteria.  The 
findings should be recorded first in 
relationship to the old code and then in 
relationship to the new code.

5.  The RO in October 1998 rating action 
did not specifically indicate if any 
right shoulder joint disability is 
service-connected or not or whether it  
was part and parcel or secondary to the 
veteran's service-connected disability 
characterized as "right sternoclavicular 
joint with post-traumatic arthritis."  
(The Board notes that the 
sternoclavicular joint is not the 
shoulder joint.)   The Board notes that 
the RO in October 1998 listed "right 
shoulder" as a nonservice-connected 
disability, but did not notify the 
veteran that service connection had been 
denied, or otherwise granted.  As such, 
the RO should again consider whether or 
not service connection is warranted or in 
effect for a disability of the right 
shoulder joint.  If the veteran is not 
service-connected for his right shoulder 
the veteran should specifically be 
notified of this action and of his 
procedural and appellate rights. 

6.  The RO should then readjudicate the 
claim for increased ratings for low back, 
right sternoclavicular joint, and 
psychiatric disabilities taking into 
consideration all of the evidence of 
record, the directives of DeLuca and 
Karnas, and all applicable diagnostic 
codes and the corresponding criteria.  If 
any action remains adverse to the 
veteran, he and his representative should 
be afforded a supplemental statement of 
the case and afforded the appropriate 
opportunity to respond.

The purpose of this REMAND is to assist the veteran in 
developing his claim.  No action is required of him until 
further notice, but he may furnish additional evidence and 
argument while the case is in remand status.  The Board 
expresses no opinion, 


either factual or legal, as to the ultimate determination 
warranted in this case pending completion of the requested 
action.




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










